ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed by the Attorney Grievance Commission of Maryland and Arnold V. Hawkins, it is this 16th day of April, 2002,
ORDERED, by the Court of Appeals of Maryland, that Arnold V. Hawkins, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Arnold V. Hawkins, from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State.